Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146002 & (20)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  SALEM SPRINGS, L.L.C.,                                                                                              Justices
           Plaintiff-Appellant,
  v                                                                 SC: 146002
                                                                    COA: 312497
                                                                    Washtenaw CC: 12-000928-AW
  SALEM TOWNSHIP and WASHTENAW
  COUNTY CLERK,
           Defendants-Appellees,
  and

  NORMAN E. KLEIN, SR., NORMAN E.
  KLEIN, JR., and CONCERNED CITIZENS
  OF SALEM,
               Intervening Defendants.

  ____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 8, 2012 order of the Court of Appeals is
  considered. We direct the Clerk to schedule oral argument on Wednesday, October 31,
  2012 at 9:30 a.m. on whether to grant the application or take other action. MCR
  7.302(H)(1).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2012                    _________________________________________
         h1024                                                                 Clerk